                          Funds Transferred To/From
                      Washakie and SBK Holdings USA, Inc.

                                                                            Page
 Date              Sender                 Recipient           Amount        Num.


01/17/14      Washakie (USA)       SBK Holdings USA, Inc.    $10,000,000     2-5
            SBK Holdings USA,
08/21/14                              Washakie (USA)         ($5,000,000)    6-7
                  Inc.
03/20/15      Washakie (USA)       SBK Holdings USA, Inc.      8,550,000     8-9

06/03/15      Washakie (USA)       SBK Holdings USA, Inc.     10,000,000    10-13

06/22/15      Washakie (USA)       SBK Holdings USA, Inc.      5,000,000    12-13

07/06/15      Washakie (USA)       SBK Holdings USA, Inc.      2,000,000    14-16
            SBK Holdings USA,
12/10/15                              Washakie (USA)          (2,100,000)   17-18
                  Inc.
            SBK Holdings USA,
12/28/15                              Washakie (USA)          (6,900,000)   19-20
                  Inc.

           Net Funds Transferred to SBK Holdings USA, Inc.   $21,550,000




                                   Page 1
